Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/008,096 is being allowed since none of the prior art of record teaches or fairly suggests a method of differentiating asthma versus Chronic Obstructive Pulmonary Disease (COPD) in a subject comprising measuring a concentration of the at least eleven metabolites recited in claims 32 and 42 to obtain a subject profile, comparing the subject profile by statistical analysis to a predetermined asthma disease state profile and a predetermined COPD state profile, and identifying either asthma or COPD in the subject based upon whether the subject profile is more similar to the predetermined asthma state profile or the predetermined COPD state profile, wherein a concentration of glutamine, arginine, tyrosine, glycine, histidine, 1-methylhistamine and taurine are determined by mass spectrometry of a first portion of a urine sample derivatized with dansyl chloride (DNS-Cl) and a concentration of 3-hydroxyisovalerate, lactic acid, glycolate and 2-oxoglutarate are determined by mass spectrometry of a second portion of the urine sample derivatized with dimethylaminophenacyl (DmPA). The previous rejection of the claims under 35 USC 101 has been withdrawn in view of Applicants’ persuasive arguments filed on May 4, 2022 stating that the claims do recite additional elements which amount to significantly more than the judicial exception under step 2B of the 35 USC 101 analysis because it is not well-known, routine and conventional in the prior art to practice a combination of derivatizing a first portion of a urine sample with dansyl chloride (DNS-Cl) and derivatizing a second portion of a urine sample with dimethylaminophenacyl (DmPA) in order to measure different metabolites in a urine sample. Therefore, this combination of steps adds an inventive concept to the claims that as a whole, amounts to significantly more than the recited judicial exception, and for this reason, the claims do meet step 2B of the 35 USC 101 analysis and are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 23, 2022